Citation Nr: 1643403	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  14-28 540	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss. 

3.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968. 
This appeal to the Board of Veterans' Appeals (Board) arose from a July 2012 simplified notification letter in which the RO, denied service connection for bilateral hearing loss and tinnitus, as well as  denied service connection for posttraumatic stress disorder (PTSD) and ischemic heart disease.  In December 2009, the Veteran filed a notice of disagreement (NOD) as to these denials.  The RO issued a statement of the case (SOC) in November 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) with respect to the denial of the claims for  service connection for bilateral hearing loss and tinnitus in November 2010.   

For reasons made clear, below. the Board has separately adjudicated claims for service connection for right ear hearing loss, and left ear hearing loss. 


This appeal is now  being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.


FINDINGS OF FACTS

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 

2.  The Veteran has credibly asserted in-service noise exposure consistent with the circumstances of his service.

3.  Although competent, probative evidence establishes that the Veteran currently has a right ear hearing loss disability for VA purposes, hearing loss was neither shown during service nor competently and credibly shown for many years after service, and the weight of the competent, probative opinion evidence on the question of medical nexus weighs against the claim. 

4.  Competent, probative evidence establishes that the Veteran does not have current left ear hearing loss to an extent recognized as a disability for VA purposes.

5.  Competent, credible and persuasive evidence does not establish that the Veteran's claimed tinnitus has existed since service and is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015). 

2.  The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015). 

3.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) . 

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23 .353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO)..  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this case, the RO did not provide notice specific to the Veteran's claims for service connection for bilateral hearing loss and tinnitus. Nonetheless, in connection with earlier claims, the RO provided general notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection in April 2005 and April 2007 pre-rating letters, after he filed claims for other disabilities.  These letters provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of a disability rating and an effective date, as well as the type of evidence that impacts those determinations (in the event service connection is granted).  Notably, there is no indication or argument that the Veteran has been denied the opportunity to meaningfully participate in the appeal of the matters herein decided due to the absence of VCAA compliant notice specific to these claims.  Under these circumstances, the Board finds that the RO's omission in this regard is not prejudicial to the Veteran. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment and VA treatment records and examination reports.  Also considered in connection with the appeal is various written statements provided by the late Veteran, and by the appellant and her representative.  The Board finds that no further action on any cod these claims, , prior to appellate consideration, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

The Veteran contends that his bilateral hearing loss and tinnitus is due to noise exposure during active service.  Specifically, he alleges exposure to loud noise while serving as a driver while military personnel shot artillery fire from the truck that he drove.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1131  (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.3030 (d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id., also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and therefore a chronic disease subject to presumptive service connection. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease; or (b) when a chronic disease is not shown as such during service, by evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection (in lieu of a medical opinion) is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A.  Hearing loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 
The Veteran's service treatment records include the reports of a May 1966 pre-induction examination and a September 1968 separation examination; however, audiometric testing was conducted only at the pre-induction examination.  Notably, prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, where applicable, the ASA standards have been converted to ISO-ANSI standards.  In this regard, the ASA pure tone thresholds as noted in the Veteran's service treatment records (STRs) are represented by the digit not contained in parentheses, while the converted ISO-ANSI pure tone threshold are contained in the parentheses.

Audiometric testing conducted on May 1966 pre-induction examination revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
-5 (5)
-5 (5)
       -
-5 (0)
LEFT
5 (20)
0 (10)
5 (15)
       -
0 (5)

According to the July 2010 examiner, this test indicate clinically normal hearing bilaterally. 

Although audio testing was not conducted at the September 1968 separation examiner, the Veteran denied that he experienced hearing loss or any ear trouble in the report of medical history at that time.  However, such is not fatal to the claims.  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss (38 C.F.R. § 3.385 ), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, when testing results at the time of separation from service or do not meet the requirements for establishing hearing loss under 38 C.F.R. § 3.385, or where as in this case, audiometric testing was not conducted at separation from service, service connection may still be established "by submitting evidence that the current disability is casually related to service."  Id.

As for in-service injury claimed as significant noise exposure, the Veteran's DD Form 214 reflects that his awards and decorations include the sharpshooter badge and his military occupational specialty (MOS) was a light vehicle driver.  The Veteran has also indicated that while driving, other service members were firing shots.  Receipt of this award and his MOS tends to support the Veteran's assertion that he was exposed to significant noise from small arms fire in service.

As for current disability, the Veteran underwent a VA examination in September 2013 and audiometric testing revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
30
30
LEFT
10
10
15
20
40

Speech recognition scores were 98 percent on the right and 94 percent on the left. 
With respect to the Veteran's left ear, the above-cited evidence does not establish hearing loss to the extent recognized as a disability for VA purposes, and no contrary, competent evidence-evidence, in fact, establishing left ear hearing loss disability-has been presented or identified.  Thus, notwithstanding the Veteran's likely significant in-service noise exposure, as alleged, with respect to the left ear, the current disability requirement is not met.  To the extent that the Veteran has alleged hearing loss in the left ear, the Board finds that the fundamental determination as to whether there exists hearing loss to an extent recognized as a disability for VA purposes is governed by the requirements of 38 C.F.R. § 3.385, which does not authorize a finding of hearing loss disability when pure tone thresholds and/or speech recognition scores fail to meet the requirements of the regulation.  In other words, the Board is bound by the testing results and has no discretion in this regard. 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.310.  Thus, where, as here, competent, probative evidence establishes that the Veteran does not have the hearing loss disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, service connection for left ear hearing loss must be denied because the first essential criterion for an award of service connection-evidence of a current disability upon which to predicate such an award-has not been met. 

By contrast, with respect to the Veteran's right ear, the above-cited competent and probative evidence does establish current hearing loss disability as defined by 38 C.F.R. § 3.385.  However, the claim must still be denied because competent, credible, and probative evidence fails to establish a medical nexus between the current disability and service, particularly, likely significant noise exposure therein.

In this regard, no chronic right ear hearing loss was shown in service nor was such competently and credibly indicated for many years thereafter.  The evidence of record first documents hearing loss to an extent recognized as a disability by VA in the right ear in the September 2011 VA examination, forty-three years after separation from service, despite any current statement as to the onset and continuity of pertinent symptoms, the Veteran's statements that his hearing loss began in service which were advanced while seeking compensation benefits from VA.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

To the extent that, in connection with the current claims, the Veteran has alleged experiencing symptoms of diminished hearing in service, and a continuity of such symptoms of diminished hearing since military service, the Board finds that such is inconsistent with his September 1968 report of medical history, which was completed at the time of his separation from service, wherein he specifically denied any ear problems or hearing loss.  Furthermore, the Veteran has filed claims for other disabilities in 2005 and 2007; however, hearing loss and tinnitus were not among them.  Also significant, in a May 2005 VA treatment record, the Veteran provided a negative response when asked if he had hearing loss after exposure to loud noise.  Furthermore, in January 2011 VA treatment records, the Veteran reported that his hearing loss began one week prior and that he has had hearing loss in the past related to wax build-up.  

Given these inconsistencies, coupled with the stark absence of any such documented complaints for many years post service, the Board finds that any current assertions as to the onset and continuity of symptoms of diminished hearing-advanced while seeking compensation benefits from VA-are not deemed credible.  See Caluza, supra (in weighing credibility, however, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

Absent competent, credible, and probative evidence indicating that the Veteran had hearing loss within one year of his separation from service, service connection for current right ear hearing loss may not be awarded on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  Moreover, the clinical evidence of record fails to show that hearing loss manifested until 2011; the record is devoid of any evidence of hearing loss for VA compensation purposes prior to 2011.  The Board also points out that the he Board also notes that the passage of many years between discharge from active service and medical documentation of a claimed disability (i.e., more than forty-three years in this case) is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365(1992).  

Furthermore, on the question of whether there exists a medical nexus between current right ear hearing loss and service, the only medical opinion of record is adverse to the claim.

The September 2011 VA examiner noted normal hearing at the pre-induction examination and the Veteran's STRs, including his separation examination was absent for any documentation pertaining to acoustic trauma, hearing disturbance, tinnitus, infections, or wax build-up.  The examiner also noted that the Veteran denied any hearing loss in the report of medical history.  The examiner opined that, in her opinion, military noise exposure did not contribute to the Veteran's hearing loss.  The examiner cited to several medical articles and explained that research studies have shown that hazardous noise exposure has an immediate effect on hearing, and it is usually temporary at first and that it does not have a delayed onset, nor is it progressive or cumulative that once exposure to noise is discontinued, there is no significant further progression of hearing loss as a result of the noise exposure.  The examiner further explained that the degree of any noise-induced hearing loss is highly correlated with the intensity of the noise and the length of time of the exposure.  Here, the examiner noted that the Veteran served two years in the military as a truck driver and thirty-seven years as a civilian in manufacturing facilities, thus, his exposure to hazardous noise post-service was far greater than his exposure to hazardous noise in the military.  The VA examiner concluded that the Veteran's exposure to hazardous levels of noise during military service is insufficient in establishing a nexus with military service and that there was no evidence of chronicity of the claimed conditions for the forty-three years following military service.

Here, the examiner clearly considered all pertinent evidence of record, and provided complete rationale for the opinion, relying on and citing to the records reviewed, and offering clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to such opinion on the medical nexus question.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, the Board notes that there is no contrary medical opinion evidence of record with respect to medical nexus.  Thus, the preponderance of the evidence weighs against a finding of a medical a nexus between the Veteran's military service and his current right ear hearing loss disability. 

Furthermore, to whatever extent the Veteran, himself, asserts the existence of a medical nexus between his current hearing loss and his in-service noise exposure, such assertions do not provide persuasive support for the claim.  Simply stated, the Veteran is not competent to address such a matter.  He has not demonstrated that he has any education, training or expertise to discuss the etiology of such a disability and is, thus, a layperson in this regard.  See 38 C.F.R. § 3.159 (a)(1). 

While it is in error to categorically reject layperson nexus evidence as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.  4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example a form of cancer, and remanding to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation).  Here, the matter of whether the Veteran's current right ear hearing loss is etiologically-related to his military service-the matter upon which this claims turns-is not a matter within the realm of knowledge of a layperson; rather, such is a complex question that requires education, training and expertise.  Id.  As the Veteran's lay assertions in this regard have no probative value, he can neither support his claim, nor counter the probative opinion of record, on the basis of lay assertions, alone. 

For all the foregoing reasons, the Board finds that the claims for service connection for right ear and left ear hearing loss must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

B.  Tinnitus

With regard to the tinnitus claim, unlike hearing loss disability, tinnitus (or, ringing in the ears) is the type of disability that the Veteran is competent to establish, on the basis of his own assertions (see Charles v. Principi, 16 Vet. App. 370 (2002)), and that, under certain circumstances, credible assertions of continuous symptoms may be sufficient to establish service connection (see, e.g. Jandreau, 492 F.3d at 1376-77.  However, when assessing credibility and probative value of lay assertions, such assertions must be weighed against medical and other pertinent evidence.  Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In this case, the evidence of record simply does not persuasively demonstrate that the Veteran experienced tinnitus in service and has experienced tinnitus since that time-as is now asserted in connection with the current claim for monetary benefits.  Again, here, the passage of time between the Veteran's separation from service in September 1968 and the first allegation of tinnitus in May 2011 is a factor that tends to weigh against the claim.  See Maxson,  230 F.3d at 1333.  As noted above, the Veteran filed service connection for other disabilities in 2005 and 2007, and tinnitus was not listed among them.  

Also, there is no competent, probative opinion that supports the claim, and neither the Veteran nor his representative has presented or identified any opinion.  Rather, in the only opinion to address the etiology of tinnitus, the September 2011 VA examiner concluded that the Veteran's tinnitus associated with hearing loss was not likely related to service based on the negative nexus between hearing loss and service and the absence of any complaints or treatment related to tinnitus and the passage of forty-three years without any chronicity or continuity of care for tinnitus.  Consistent with the VA examiner's conclusion, the Veteran, himself, indicated in a May 2008 VA treatment record that he noticed a ringing and hissing in his ear for the last two years.  Thus, the Veteran's own statement, rendered in connection with seeking medical treatment, supports the conclusion that he did not experience chronicity of symptoms of tinnitus since service.  Such renders his current assertions as to onset and continuity not credible.  See White v. Illinois, 502 U.S. 346, 355-56  (1991) (holding that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  

Finally, to whatever extent the Veteran or his representative asserts that there exists a medical relationship between current tinnitus and the Veteran's service, such assertions provide no basis for allowance of the claim.  Matters of diagnosis and etiology of medical disabilities are matters within the province of trained medical professionals.  Jandreau, 492 F.3d at 1377, n.4.  As neither the Veteran nor his representative is shown to have the medical training or expertise needed to render a probative opinion on such a medical matter, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral tinnitus must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert,  1 Vet. App. at  53-56. 


ORDER

Service connection for right ear hearing loss is denied. 

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


